OW-15
                     ELECTRONIC RECORD



COA#      04-13-00346-CR                  OFFENSE:         MURDER

          JASSEN BARNES V. THE
STYLE: state of texas                     COUNTY:          BEXAR

COA DISPOSITION:   AFFIRMED               TRIAL COURT:     186™ DISTRICT COURT

DATE: 12/10/14              Publish: NO   TC CASE #:      2011CR9420




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         JASSEN BARNES V. THE
STYLE:   STATE OF TEXAS                        CCA#:          o*M»-/S
     APPELL/jA/T^              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

                                               JUDGE:

DATE: Q3/i?/^c>Lr                              SIGNED:.                PC:_
JUDGE:       ^    ZL/^*X-                      PUBLISH:                DNP:




                                                                       MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: